DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0118097 to Ilch, in view of U.S. Patent No. 8,197,153 to Halcom et al.
Claim 1: Ilch discloses a robot including a first joint member 7, a second joint member 8, and a spherical bearing 11 coupling the first joint member 7 and the second joint member 8 such that the first joint member 7 and the second joint member 8 are rotatable or swingable relative to each other, wherein
the spherical bearing 11 comprises a ball shank 13 and a holder 15/16, the ball shank 13 including a shaft part (see FIG. 4) fixed to the first joint member 7 and a ball part 13 at one end of the shaft part (see FIG. 4), the holder being fixed to an end of the second joint member 8 and including a ball receiver configured to enclose and support the ball part 13
Ilch does not disclose or suggest a joint cover removably attached to a joint of the robot, the joint cover comprises a cover body made of an elastic material and configured to cover the holder and an end of the second joint member, and the cover body includes two through-holes respectively allowing for insertion of the shaft part and the second joint member, and the joint cover comprises a slit configured to open and close and to make the two through-holes continuous with each other.
The Office turns to Halcom, which teaches a joint cover 109 (FIGS. 8A-8D) compris[ing] a cover body made of an elastic material (see Col. 5, Lines 15-18) and configured to cover a holder 21 and an end of a second joint member 17, and the cover body includes two through-holes (proximate 119, 117) respectively allowing for insertion of a shaft part (which would be coupled to 23) and the second joint member 17, and the joint cover comprises a slit (proximate 115) configured to open and close and to make the two through-holes continuous with each other.
A rationale that Halcom provides for the joint cover 109 is to “substantially limit relative rotation between body 21 and ball 23 to rotation primarily about axis 31.”  Col. 5, Lines 14-15.

Claim 2: Ilch, as modified by Halcom in the rejection of Claim 1 above, discloses the joint cover according to claim 1, further comprising an engaging part 115 configured to keep the slit closed.
Claim 6: Ilch discloses a robot comprising a plurality of joints 11, 12.  Ilch, as modified above by Halcom, discloses wherein the joint cover according to claim 1 is attached to at least one of the plurality of joints.
Claim 7: Ilch discloses a parallel link robot comprising:
a base 1 on which a plurality of actuators 6 are mounted;
a plurality of arms 9 each coupled with a corresponding one of the plurality of actuators 6; and
an end part 33 attached to a distal end of each of the plurality of arms, wherein

the parallel link robot further comprises the joint cover according to claim 1, and a plurality of spherical bearings respectively connecting the driven link and the driving link and connecting the driven link and the end part,
the first joint member is at least one of the driving link and the end part, and
the second joint member is the driven link.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2012/0118097 to Ilch and U.S. Patent No. 8,197,153 to Halcom et al., as applied to Claim 2 above, and further in view of U.S. Patent Application Publication No. 2018/0042717 to Kahook.
Claim 3: The connection shown in FIGS. 8A-8D of Halcom does not clearly show the shape/structure of the engaging part 115.  Halcom appears to show an angled part that is received by and clips to a hole in an opposite side of the slit.
Thus, Ilch and Halcom do not disclose the engaging part 115 comprises a concave part and a convex part, as recited in Claim 3.
The Office turns to Kahook, which teaches a variety of connections between a first arcuate arm 9 and a second arcuate arm 10.  Paragraph [0022] of Kahook teaches “[e]xamples of interlocking connects include, but are not limited to dovetail joints, tabs, flaps, slots, clips, tongue/groove, ball/receiver and/or self adhesive mechanisms and or agents.”
In view of the Kahook teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the joint cover disclosed by the 
Claim 4: Kahook teaches a connection between interlocking elements which comprises a dovetail joint (see Paragraph [0022]).  For the same reasons provided above in the rejection of Claim 3, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the joint cover recited in Claim 4 over the combination of Ilch, Halcom, and Kahook.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2012/0118097 to Ilch and U.S. Patent No. 8,197,153 to Halcom et al., as applied to Claim 2 above, and further in view of U.S. Patent No. 4,856,795 to DeLano et al.
Claim 5: Ilch and Halcom do not disclose a cover body made of a transparent or translucent resin material.
The Office turns to DeLano, which teaches a ball joint including a “shield wherein at least the intermediate portion is molded from transparent flexible resilient plastic material, so that whether or not the articulated joint is lubricated can be readily observed after the shield is in place, and the use of an unlubricated assembly can be avoided.”  Col. 3, Lines 40-45.
Based on the DeLano teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the joint cover disclosed by Ilch, as modified by Halcom in the rejection of Claim 1 above, such that the cover body is made of a transparent or translucent resin material, in order to readily observe whether the joint is propertly lubricated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658